DETAILED ACTION
This communication is in response to the claims filed on 03/25/2021. 
Application No: 16/001,049.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 A method for evaluating the shape of an orthodontic aligner worn by a patient, said method comprising the following steps:

1) acquisition of at least one two-dimensional image of teeth of said patient, referred to as “updated image”, under actual acquisition conditions;

at least one updated image referred to as “aligner image”, at least partially representing the aligner in a service position in which it is worn by said teeth; and at least one updated image referred to as “dentition image”, identical to or different from the aligner image, representing said teeth,

2) if the dentition image is different from the aligner image, conversion of the dentition image so that it represents said teeth as seen under the acquisition conditions used during the acquisition of the aligner image in step 1);

3) determination, by means of image processing software, for each of a plurality of teeth represented on the dentition and aligner images, of interior and exterior tooth outlines representing the outline of the free end of said tooth on the dentition and aligner images, respectively;

4) comparison of the interior and exterior tooth outlines so as to determine at least one score according to said comparison.	 
 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of GREENBERG, WEN and Kitching teach following:
 	 GREENBERG (US 20140120488 A1) teaches a system and method for orthodontic alignment includes a radiographic template. The radiographic template has a plurality of metallic markers. A negative impression of a patient's dental arch is made. At least one orthodontic treatment aligner is produced. The aligner is manufactured based in part on a computed axial tomography (CT) scan of a patient wearing the radiographic template and a separate scan of the radiographic template, wherein the data is processed by superimposition of the orthodontic aligner on the CT images of the patient including a jaw in axial and panoramic views. In this manner, the tooth above the gum line, represented by the negative impression as 
 
 WEN (US 20170100214 A1) teaches systems and methods for treating teeth to correct for malocclusions. This may be accomplished in one variation by receiving a scanned dental model of a subject's dentition, determining a treatment plan having a plurality of incremental movements for repositioning one or more teeth of the subject's dentition, and fabricating one or more aligners correlating to a first subset of the plurality of incremental movements. 
 
Kitching (US 8562338 B1) teaches systems and methods of developing and tracking delivery and patient progression through an orthodontic treatment plan. One method includes identifying deviations from an orthodontic treatment plan, including receiving a digital representation of an actual arrangement of a patient's teeth after an orthodontic treatment plan has begun for the patient and prior to completion of the orthodontic treatment plan. The method further includes comparing the actual arrangement to a pre-determined planned arrangement to determine if the actual arrangement substantially deviates from the planned arrangement, the comparing including matching teeth from a previously segmented model to a surface of an unsegmented representation of the actual arrangement; and calculating one or more positional differences between the actual and planned arrangements of at least some of the corresponding teeth.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined in particular, 
if the dentition image is different from the aligner image, conversion of the dentition image so that it represents said teeth as seen under the acquisition conditions used during the acquisition of the aligner image; determination, by means of image processing software, for each of a plurality of teeth represented on the dentition and aligner images, of interior and exterior tooth outlines representing the outline of the free end of said tooth on the dentition and aligner images, respectively; comparison of the interior and exterior tooth outlines so as to determine at least one score according to said comparison.	 


 GREENBERG teaches a system and method for orthodontic alignment includes a radiographic template; but failed to teach one or more limitations including, 
 if the dentition image is different from the aligner image, conversion of the dentition image so that it represents said teeth as seen under the acquisition conditions used during the acquisition of the aligner image; determination, by means of image processing software, for each of a plurality of teeth represented on the dentition and aligner images, of interior and exterior tooth outlines representing the outline of the free end of said tooth on the dentition and aligner images, respectively; comparison of the interior and exterior tooth outlines so as to determine at least one score according to said comparison.

 WEN and Kitching alone or in combination failed to cure the deficiency of GREENBERG.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for evaluating the shape of an orthodontic aligner worn by a patient. Further, the invention makes it considerably easier to evaluate the suitability of the aligner for the treatment, while at the same time making this evaluation particularly reliable. In particular, the method can be implemented using simple photographs or films, taken without special precaution, for example by the patient. The number of orthodontist appointments can therefore be limited.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645